DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/28/2020 has been entered. Claims 2, 8, 12 and 17 have been 
canceled. Claims 1, 3-7, 9-11, 13-16 and 18 remain for examination.

Allowable Subject Matter
Claims 1, 3-7, 9-11, 13-16 and 18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 12/28/2020 regarding claims 1, 10 and 18 are considered persuasive. Claims 1, 10 and 18 have been rewritten and written to include the features of allowed claims 8, 12 and 13. Accordingly, the prior art fails to disclose:
i. A smart card transmitter apparatus configured to receive a removable identification (ID) card 
having a unique identifier, the smart card transmitter apparatus comprising: 
 	a 
 	a user interface including a button, the user interface being configured to receive a stimulus; 
a card reader configured to read the unique identifier of the removable ID card; and 
a controller communicatively coupled to the the transmitter being configured to send data packets at regular intervals of at least 24 hours and being further configured to send data packets at intervals of less than 30 seconds upon the button being pressed.
ii. A system comprising: 
a removable ID card having a unique identifier and comprising a means to facilitate reading of the unique identifier of the removable ID card; 
a gateway having a unique identifier and configured to receive data and to forward the received data to a centrally-located information center, the data including the unique identifier of the gateway;

a card reader configured to read the unique identifier of the removable ID card; and 
a controller coupled to the 
a button communicatively coupled to the controller, the controller being further configured to send a signal via the ; and 
three repeaters configured to receive data and estimate signal strength from the transmitter, the gateway being configured to forward the signal strength information from the repeaters to the centrally-located information center, the centrally-located information center being configured to calculate a position of the smart card transmitter apparatus.
iii. a system as recited in claim 18 comprising: 
a removable ID card having a unique identifier and comprising a means to facilitate reading of the unique identifier of the removable ID card; 
a gateway having a unique identifier and configured to receive data and to forward the received data to a centrally-located information center, the data including the unique identifier of the gateway; 

a card reader configured to read the unique identifier of the removable ID card; and 
a controller coupled to the transmitter, the button, and the card reader, said controller being configured to instruct the card reader to read the unique identifier of the removable ID card; and 
a button communicatively coupled to the controller, the controller being further configured to send a signal via the transmitter to the gateway when the button is pressed, the centrally-located information center being configured to associate the unique identifier of the removable ID card with the unique identifier of the gateway and the unique identifier of the transmitter a first time the button is pressed and to equate subsequent button presses as an emergency situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THIEN M LE/Primary Examiner, Art Unit 2887